DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorobatake et al. (JP 2013-039001 A).
Regarding claim 1, Gorobatake teaches a coil segment processing method for processing a plurality of coil segments (50) inserted into slots (31) of a core (30) of a stator (20) or a rotor, comprising 
performing twisting to the plurality of coil segments (50) inserted into the slots (31) such that segment end portions (54) that are end portions of the respective coil 
using a plurality of twisting jig units (60; different sized jigs are used for each two layers) respectively comprising a smaller number of twisting jigs (641, 642; each consisting of two jigs) than total number of the plurality of the layers (ten layers), the twisting jigs (641, 642) being concentrically disposed (FIG 6), each of the twisting jigs (641, 642) corresponding to any one of the plurality of layers respectively and comprising accommodating portions (641b, 642b) configured to respectively accommodate the segment end portions (54) of the corresponding layer, 

    PNG
    media_image1.png
    142
    1090
    media_image1.png
    Greyscale

wherein the twisting comprises a twist process of accommodating, into the accommodating portions (641b, 642b) of each twisting jig (641, 642) of one of the plurality of twisting jig units (60), the segment end portions (54) of each layer corresponding to the each twisting jig (641, 642), respectively, and rotating the each twisting jig (641, 642) so as to twist the accommodated segment end portions (54), and 
wherein the twisting comprises sequentially performing the twist process using each of the plurality of twisting jig units (60) so as to twist segment end portions (54) of all of the layers.

    PNG
    media_image2.png
    427
    420
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    142
    1090
    media_image3.png
    Greyscale

Regarding claim 2/1, Gorobatake was discussed above in claim 1. Gorobatake further teaches wherein the twisting process using a first twisting jig (641) corresponding to a predetermined layer among the twisting jigs (641, 642) is performed in a state that a 25position in the radial direction of a particular segment end portion (54) among a plurality of segment end portions (54) of the predetermined layer is shifted to a position different from that of other segment end portions (54) of the predetermined layer so that the particular segment end portion (54) is not 42accommodated into any of the accommodating portions (641b) of the first twisting jig (641).

Regarding claim 3/2, Gorobatake was discussed above in claim 2. Gorobatake further teaches selectively pushing the particular segment end portion (54) by a 5pushing member (66b) to a position where the particular segment end portion (54) does not interfere at least with the first twisting jig (641) during the twist process using the first twisting jig (641), prior to the twist process using the first twisting jig (641).
Regarding claim 4/3, Gorobatake was discussed above in claim 3. Gorobatake further teaches wherein the pushing by the pushing member (66b) is performed after displacing the 10particular segment end portion (54) in the radial direction by a displacing member (66a) different from the pushing member (66b).
Regarding claim 5/4, Gorobatake was discussed above in claim 4. Gorobatake further teaches expanding a space in the radial direction between the segment end portions (54) of each layer to be twisted by a twisting jig unit (60) 15including the first twisting jig (641) and the segment end portions (54) of other layers, prior to the accommodating of the segment end portions (54) into the accommodating portions of the first twisting jig (641), wherein a member (66a) that interferes with the segment end portions (54) and moves the segment end portions (54) in the expanding is used as the displacing 20member (66a).

    PNG
    media_image4.png
    457
    410
    media_image4.png
    Greyscale

Regarding claim 6/2, Gorobatake was discussed above in claim 2. Gorobatake further teaches wherein the predetermined layer is an outermost layer and/or an innermost layer (FIG 5 and 7 shows an outermost layer) in the radial direction among the plurality of layers (105).
Regarding claim 8/1, Gorobatake was discussed above in claim 1. Gorobatake further teaches regarding each of the plurality of the twisting jig units (60), expanding a space in the radial direction between the segment end portions (54) of each layer twisted by the twisting jig unit (60) and the segment end portions (54) of other layers, prior to the accommodating of the segment end portions (54) into the accommodating portions (641b, 642b) of twisting jigs (641, 642) of the twisting jig unit (60).
Regarding claim 9/1, Gorobatake was discussed above in claim 1. Gorobatake further teaches wherein each of the plurality of twisting jig units (60) is held by a unit holder (64a) which is movably supported, and 
wherein when performing the twist process using each of the plurality 44of twisting jig units (60), a twisting jig unit (60) to be used for the twist process is changed by moving the unit holder (64a) and connecting one twisting jig unit (60) selected among the plurality of twisting jig units (60) with a rotary drive mechanism (641a, 642a) to rotate each twisting jig (641, 642) of the selected one twisting jig unit (60).

Regarding claim 10, Gorobatake teaches a coil segment processing apparatus configured to process a plurality of coil segments (50) inserted into slots (31) of a core (30) of a stator (20) or a rotor, the plurality of coil segments (50) being inserted into the slots (31) such that segment end portions (54) that are end portions of the respective coil segments (50) protruding from an end face of the core (30) form a plurality of layers in a radial direction of 10the core (30), comprising: 
a plurality of twisting jig units (60; different sized jigs are used for different layers) respectively comprising a smaller number of twisting jigs (641, 642) than total number of the plurality of the layers (ten layers), the twisting jigs (641, 642) being concentrically disposed (FIG 6), each of the twisting jigs (641, 642) corresponding to any one of the plurality of layers respectively and 15comprising accommodating portions (641b, 642b) configured to respectively accommodate the segment end portions (54) of the corresponding layer; 

    PNG
    media_image5.png
    349
    345
    media_image5.png
    Greyscale

a driving mechanism (64b) configured to move one twisting jig unit (60) and/or the core (30) with the coil segments (50) inserted thereinto so as to accommodate, into the accommodating portions (641b, 642b) of each twisting jig (641, 642) of the one twisting jig unit (60) 20selected from the plurality of the twisting jig units (60), the segment end portions (54) of layers corresponding to the each twisting jig (641, 642), respectively; and 
a rotary drive mechanism (641a, 642a) connectable to a twisting jig unit (60) arbitrarily selected from the plurality of the twisting jig units (60) and configured to rotate each twisting jig (641, 642) of a twisting jig unit (60) connected thereto in a rotating 25direction opposite to that of radially adjacent twisting jig (641, 642).

    PNG
    media_image6.png
    316
    1088
    media_image6.png
    Greyscale

	Regarding claim 11/10, Gorobatake was discussed above in claim 10. Gorobatake further teaches comprising a controller (65) configured to control the rotary drive mechanism (641a, 642a) and the driving mechanism (64b) to perform a twist process of accommodating, into the 45accommodating portions (641b, 642b) of each twisting jig (641, 642) of one of the plurality of the twisting jig units (60), the segment end portions (54) of each layer corresponding to the each twisting jig (641, 642), respectively, and rotating the respective twisting jigs (641, 642) so as to twist the accommodated segment end portions (54).
Regarding claim 12/10, Gorobatake was discussed above in claim 10. Gorobatake further comprising a 5pushing member (66b) configured to selectively push a particular segment end portion (54) among a plurality of segment end portions (54) of a predetermined layer among the plurality of the layers to a position where the particular segment end portion does not interfere at least with a first twisting jig (641) corresponding to the predetermined layer so that the particular segment end portion (54) is not accommodated into any of accommodating portions of the first twisting jig (641) when the segment end portions (54) of the predetermined layer are accommodated into the accommodating portions (641b, 642b) of the first twisting jig by the driving mechanism (64b).
Regarding claim 13/12, Gorobatake was discussed above in claim 12. Gorobatake further teaches wherein the predetermined layer is an outermost layer and/or an innermost layer in the radial direction among the plurality of layers (FIG 7-8 shows the outermost layer being pushed).
	comprising a unit holder (64a) that is movably supported and configured to hold 20each of the plurality of twisting jig units (60), wherein one twisting jig unit selected among the plurality of twisting jig units (60) is connected with the rotary drive mechanism (641a, 642a) due to movement of the unit holder (64a).
Regarding claim 14/10, Gorobatake was discussed above in claim 10. Gorobatake further teaches comprising a unit holder (64a) that is movably supported and configured to hold 20each of the plurality of twisting jig units (60), wherein one twisting jig unit (60) selected among the plurality of twisting jig units (60) is connected with the rotary drive mechanism (641a, 642a) due to movement of the unit holder (64a).
Regarding claim 16/10, Gorobatake was discussed above in claim 10. Gorobatake further teaches wherein, in at least one twisting jig unit (60) among the plurality of the twisting jig units (60), an axis of one twisting jig (641) comprised in the at least one twisting jig unit (60) passes through an axis of another twisting jig (642) comprised in the at least one twisting jig unit (60).
Regarding claim 17/10, Gorobatake was discussed above in claim 10. Gorobatake further teaches comprising an interlayer spacing mechanism (66b) configured to expand a space in the radial direction between the layers with each number of layers to be twisted using one twisting jig unit (60).
Regarding claim 18/17, Gorobatake was discussed above in claim 17. Gorobatake further teaches wherein the interlayer spacing mechanism (66b) comprises a plurality of handling 15members (66b) disposed radially to correspond to the respective slots (31) and integrally movable in the radial direction, and configured to interfere with segment end portions (54) inserted to the corresponding slots (31) so as to move the segment end portions (54) respectively.

Regarding claim 19, Gorobatake teaches a connection structure of coil segments (50) comprising:  
20a core (30) of a stator (20) and/or a rotor; and 
a plurality of coil segments (50) inserted into slots (31) of the core (30), the plurality of coil segments (50) being inserted into the slots (31) such that segment end portions (54) that are end portions of the respective coil segments (50) protruding from an end face of the core (30) form a plurality of layers in a radial direction of the core (30), 
25wherein the segment end portions (54) include: first segment end portions twisted in a circumferential direction of the core (30); and second segment end portions extending in an axial direction of the core (30) from an end of the core (30), and the second segment end portions substantially opposing to each other in 47the radial direction are connected with each other via a conductor (FIG 12).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gorobatake et al. (JP 2013-039001 A) in view of Kimura et al. (US 2015/0180319).
Regarding claim 15/14, Gorobatake was discussed above in claim 14. Gorobatake fails to teach wherein a concave portion is formed on either one of the rotary drive 25mechanism and the plurality of the twisting jig units, and a convex portion to be fitted to the concave portions is formed on the rotary drive mechanism or the plurality of the twisting jig units to be connected to the either one, and 

Kimura teaches wherein a concave portion (16, 17, 21) is formed on either one of the rotary drive 25mechanism (13, 15, 19) and the plurality of the twisting jig units (8), and a convex portion (14, 18) to be fitted to the concave portions (16, 17, 21) is formed on the rotary drive mechanism (13, 15, 19) or the plurality of the twisting jig units (8) to be connected to the either one, and 
wherein rotary driving force is transmitted from the rotary drive 46mechanism (13, 15, 19) to the twisting jig unit (8) connected to the rotary drive mechanism through connection between the concave portion (16, 17, 21) and the convex portion (14, 18) due to the movement of the unit holder (9).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Gorobatake to incorporate Kimura to teach wherein a concave portion is formed on either one of the rotary drive 25mechanism and the plurality of the twisting jig units, and a convex portion to be fitted to the concave portions is formed on the rotary drive mechanism or the plurality of the twisting jig units to be connected to the either one, and wherein rotary driving force is transmitted from the rotary drive 46mechanism to the twisting jig unit connected to the rotary drive mechanism through connection between the concave portion and the convex portion due to the movement of the unit holder, for the advantages of a highly versatile stator manufacturing device having high productivity with no increase in cost. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7/1, the specific limitation of wherein “25a first long segment end portion (12p1s’) exists in an innermost layer (12p1) in the radial direction, the first long segment end portion (12p1s’) protruding from the end face of the core (72a) longer than other segment end portions of the innermost layer, and a second long segment end portion (12p6s’) exists in an outermost layer (12p6) in 43the radial direction, the second long segment end portion (12p6s’) protruding from the end face of the core (72a) longer than other segment end portions of the outermost layer (FIG 19),
wherein the twist process regarding the outermost layer (12p6) is performed such that, after shifting a position in the radial direction of the second long 10segment end portion (12p6s’) to a position different from that of other segment end portions of the outermost layer (12p6), said other segment end portions of the outermost layer (12p6) are twisted in a twisting direction opposite to the twisting direction of the segment end portions of the innermost layer (12p1) using a second twisting jig corresponding to the outermost layer (12p6), and then the second long 15segment end portion (12p6s’) is twisted in a direction same as the twisting direction of the segment end portions of the innermost layer (12p1) using a third twisting jig other than the second twisting jig so that the second long segment end portion (12p6s’) almost opposes to the first long segment end portion (12p1s’; FIG 18-20)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

    PNG
    media_image7.png
    576
    705
    media_image7.png
    Greyscale

Goto (US 2014/0225465) discloses an innermost layer with a first long end segment (Sga10), which is longer than other end segments, but fails to teach a second long end segment in the outermost layer, which is longer than other end segments.
Hobo (JP 6196720 B1) discloses the opposite of Goto, wherein an outermost layer with a first long end segment (FIG 11), which is longer than other end segments, but fails to teach a second long end segment in the innermost layer, which is longer than other end segments.

Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

a first long segment end portion (12p1s’) existing in a first layer among the plurality of layers is twisted, in a circumferential direction of the core (72a), in same twisting direction as a twisting direction of the short segment end portions (12p1) of the first layer, 
15a second long segment end portion (12p6s’) existing in a second layer different from the first layer among the plurality of layers is twisted, in a circumferential direction of the core (72a), in same twisting direction as the twisting direction of the first long segment end portion (12p1s’) that is opposite to a twisting direction of the short segment end portions (12p6) of the second layer, and  
20the first long segment end portion (12p1s’) and the second long segment end portion (12p6s’) substantially oppose to each other in the radial direction and are connected with each other via a conductor (78)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Goto (US 2014/0225465) discloses an innermost layer with a first long end segment (Sga10), which is longer than other end segments, but fails to teach a second long end segment in the outermost layer, which is longer than other end segments.
Hobo (JP 6196720 B1) discloses the opposite of Goto, wherein an outermost layer with a first long end segment (FIG 11), which is longer than other end segments, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834